Citation Nr: 0809009	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 15, 2003, for 
the assignment of a total disability evaluation based on 
unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from August 1974 until 
February 1975; from October 1984 until September 1987; and 
from November 1990 until June 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
record reflects the veteran first met the criteria of 
38 C.F.R. § 4.16(a) on May 15, 2003, the effective date of 
the increased evaluation for dysthymic disorder and left 
shoulder impingement syndrome.  However, in examining whether 
an earlier effective date was warranted, the RO never 
considered whether the veteran may be entitled to a total 
disability evaluation on an extraschedular basis under the 
provisions of 38 C.F.R. § 4.16(b).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. See 38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service (C&P) for extraschedular consideration all 
cases of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  In this case, 
the veteran has consistently advised that she has been 
unemployable since 2000, but the RO has not considered or 
referred the case for extraschedular consideration.

Where a claimant does not meet the schedular requirements of 
38 C.F.R. § 4.16(a), the Board has no authority to assign a 
TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the 
claim to the C&P Director for extraschedular consideration. 
See Bowling v. Principi, 15 Vet. App. 1 (2001). Therefore, 
this claim must be remanded for referral.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the veteran's 
claim for an effective date prior to May 
15, 2003 for the grant of a total 
evaluation based on individual 
unemployability due to service-connected 
disabilities, specifically considering the 
provisions of 38 C.F.R. § 4.16(b).  If 
this benefit remains denied, the veteran 
and her representative should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



